PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KOITO MANUFACTURING CO., LTD.
Application No. 16/411,743
Filed: 14 May 2019
For: SENSOR DATA GENERATING DEVICE

:
:
:     SUA SPONTE WITHDRAWAL
:     OF HOLDING OF ABANDONMENT
:
:


This decision sua sponte withdraws holding of abandonment in the above-identified application.

A Notice of Abandonment was issued on August 29, 2022, indicating the application is abandoned in view of the decision by the Patent Trial and Appeal Board rendered on June 3, 2022, and because the period for seeking court review of the decision has expired and there are no allowed claims.  

After a further review of the record, the Office finds that the application is not, in fact, abandoned. In particular, the Notice of Abandonment incorrectly indicated that there are no allowed claims. The record reveals the examiner indicated claims 8 and 16 as being allowable on page 16 of the final Office action dated April 6, 2021, before the decision of the Patent Trial and Appeal Board on June 3, 2022. 

Applicant was not required to file a response after the Board decision of June 3, 2022. Instead, the examiner should have proceeded in accordance with MPEP 1214.06(II) and issued the application on the allowed claims. 

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status.

The application will be forwarded to Technology Center Art Unit 2668 for appropriate action consistent with this decision.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 
272-3211. 

Questions regarding the examination of this application should be raised with the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET